         Case 1:19-cr-00065-SPW Document 115 Filed 06/19/20 Page 1 of 1




                                                                        FILED
                       IN THE UNITED STA TES COURTS                          JUN 1 9 2020
                       FOR THE DISTRICT OF MONT ANA                     Clerk, u s District Court
                             BILLINGS DIVISION                            District Of Montana
                                                                                 Billings




 UNITED STATES OF AMERICA,                   CR-19-065-BLG-SPW

                         Plaintiff,          ORDER EXCLUDING
                                             SPECTATORS DURING JURY
 vs.                                         SELECTION

 STEPHEN PHILLIP CASHER,

                         Defendant.


       Due to COVID-19 restrictions, the Court is unable to provide proper social

distancing for any spectators during jury selection on June 22, 2020.

       Accordingly, IT IS HEREBY ORDERED spectators will be excluded from

jury selection on June 22, 2020. Spectators will be permitted into the courthouse

once the jury trial begins.


                      ~
DATED this /      f   of June 2020.



                                      ~~ J~
                                      / Susan P. Watters
                                        United States District Judge
